Exhibit 10.3

LOCK-UP AGREEMENT

                    , 200    

Endeavor Acquisition Corp.

7 Times Square, 17th Floor

New York, New York 10035

 

  Re: Securities Issued in Transactions with American Apparel, Inc. and
Companies

Ladies and Gentlemen:

In connection with the Agreement and Plan of Reorganization (“Agreement”), dated
December 18, 2006 by and among Endeavor Acquisition Corp., a Delaware
corporation (“Corporation”), AAI Acquisition Corp., a California corporation and
wholly owned subsidiary of the Corporation (“Merger Sub”), American Apparel,
Inc., a California corporation (“AAI”), all of the affiliated companies of AAI
through which it operates in Canada (collectively, “CI”), American Apparel, LLC,
a California limited liability company (“AALLC”), Dov Charney, a holder of 50%
of the outstanding capital stock of AAI and 50% of the outstanding membership
interests of AALLC, Sam Lim, the holder of the remaining 50% of the outstanding
capital stock of AAI and 50% of the outstanding membership interests of AALLC,
and all of the stockholders of each of the CI companies to induce the
Corporation to enter into the Agreement and consummate the Business Combination
(as defined in the Agreement), the undersigned agrees to, neither directly nor
indirectly, during the “Restricted Period” (as hereinafter defined):

 

  (1) sell or offer or contract to sell or offer, grant any option or warrant
for the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any shares of stock, $.0001 par value, of the Corporation (“Parent
Common Stock”) issued to the undersigned in connection with the Business
Combination or the transactions related thereto (the “Restricted Securities”);
or

 

  (2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise.

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Agreement) and ending on the third anniversary thereof.

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to the undersigned’s “family
members” (as defined below) or to trusts, family limited partnerships and
similar entities primarily for the benefit of the undersigned or the
undersigned’s “family



--------------------------------------------------------------------------------

members”; provided, however, that in each and any such event it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Restricted Securities subject to the
provisions of this Lock-Up Agreement, and other than to return the Restricted
Securities to the former ownership, there shall be no further Transfer of the
Restricted Securities except in accordance with this Lock-Up Agreement. For
purposes of this sub-paragraph, “family member” shall mean spouse, lineal
descendants, stepchildren, father, mother, brother or sister of the transferor
or of the transferor’s spouse. Also notwithstanding the foregoing limitations,
in the event the undersigned is an entity rather than an individual, this
Lock-Up Agreement will not prevent any Transfer of any or all of the Restricted
Securities to the shareholders of such entity, if it is a corporation, to the
members of such entity, if it is a limited liability company, or to the partners
in such entity, if it is a partnership; provided, however, that in each and any
such event it shall be a condition to the Transfer that the transferee execute
an agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement, and other than
to return the Restricted Securities to the former ownership, there shall be no
further Transfer of the Restricted Securities in accordance with this Lock-Up
Agreement.

The undersigned hereby authorizes the Corporation’s transfer agent to apply to
any certificates representing Restricted Securities issued to the undersigned
the appropriate legend to reflect the existence and general terms of this
Lock-up Agreement.

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the laws of the
State of Delaware.

 

Very truly yours,

 

(Signature) Name (Print):                                               Address:
                                                     

 

 

 

2